DETAILED ACTION
Applicants response and amendments (filed on 01/17/2022) to the office action dated 07/20/21 are entered and considered. Claims 2-5 and 9 have been cancelled. Claims 1, 6, and 10-11 are newly amended.
Claims 1, 6-7, and 10-11 are currently under consideration on the merits.
	
Response to Amendment
	The objection to claim 6 has been withdrawn due to claim amendments. The rejection of claims 1 and 5 under 35 U.S.C. §112(b) have been withdrawn due to the amendments of claim 1 and cancellation of claim 5. The rejections of claims 1-7 and 9-11 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) have been withdrawn due to claim amendments. New grounds of rejection have been set forth in the following office action as necessitated by claim amendments.

Claim Interpretation
	Claims 1, 6-7, and 10-11 are directed to a method of sorting mesenchymal stem cells. The recitation of “to treat an immune disorder” in the preamble of claim 1 is an intended use of a product produced by the claimed method. The recitation of an intended use in the preamble serves to limit the claim only if it results in a structural difference. See MPEP 2111.02.  In the instant case, the recitation of “to treat an immune disorder” is interpreted that a composition produced by the claimed method be capable of treating an immune disorder. Similarly, claim 7 recites “wherein the immune disorder is graft-versus-host disease”. Therefore, claim 7 is interpreted that a composition produced by the claimed method be capable of treating graft-versus-host disease”


Claim Rejections - 35 USC § 103 (New grounds of rejection necessitated by claim amendments)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Hum Vaccin Immunother. 2016;12(1):86-96 (hereinafter referred to as Wang et al) and in view of Du et al. Int J Biochem Cell Biol. 2012;44(8):1305-14 (hereinafter referred to as Du et al) and Neve et al. Clin Exp Med. 2014;14(2):115-20 (hereinafter referred to as Neve et al).
	Regarding claims 1 and 10-11- Wang et al teaches that WJ-MSCs were cultured in the presence of IFN-gamma for 24hrs prior to the extraction of RNA and the measurement of the immunosuppressive biomarkers CXCL9, CXCL10, CXCL11, ICAM-1, and IDO (Gene expression by real-time quantitative PCR analysis of WJ-MSC, AD-MSC, F-BM-MSC and WJ-MSC pretreated with IFN-gamma, page 93). The expression of the immunosuppressive biomarkers in IFN-gamma pre-treated WJ-MSCs were increased compared to control cells (Fig. 3). For example, Wang et al teaches the treatment of Wharton’s Jelly-derived mesenchymal stem cells (WJ-MSCs) with interferon-gamma resulted in an increased production of the immunosuppressive biomarkers CXCL9, CXCL10, CXCL11, and indoleamine 2,3-dioxygenase (IDO) (Differences in the expression between WJ-MSCs, AD-MSC, F-MSCs, and interferon-gamma treated WJ-MSCs, paragraph 02; Fig.3; Abstract; Discussion, paragraph 03; Gene expression by real-time quantitative PCR analysis of WJ-MSC, AD-MSC, F-BM-MSC and WJ-MSC pretreated with IFN-gamma, page 93). Additionally, Wang et al teaches the IFN-gamma treated WJ-MSCs were more immunosuppressive than control cells and suggests that immune activation of WJ-MSCs would be beneficial for immunotherapy (Discussion, paragraph 03-4, paragraph 08, paragraph 11-12; Immunomodulatory capacity of WJ-MSCs after IFN- gamma expression on T cells proliferation, cytokines secretion, page 89). For instance, Wang et al teaches that IFN-gamma treated WJ-MSCs were shown to express higher levels of immunosuppressive biomarkers and limit T-cell inflammatory responses and proliferation (Immunomodulatory capacity of WJ-MSCs after IFN-gamma expression on T cells proliferation, cytokines secretion, page 89; Fig. 4; Fig. 3). Lastly, Wang et al teaches that therapeutic uses of MSCs include the treatment of graft-versus-host disease (GVHD) (Introduction, paragraph 01). As Wang et al teaches that pre-treatment of WJ-MSCs with IFN-gamma increased their immunosuppressive properties and may be useful for clinical immunotherapy, the teachings of Wang et al are considered to meet the limitation of determining the expression of a marker that is increased in IFN-gamma treated vs untreated control cells as useful for treating an immune disorder. 
	Regarding claim 6- Want et al teaches the use of Wharton’s Jelly-derived MSCs (Page 92, Isolation of human MSCs from F-Bm, AT, and WJ)
	Regarding claim 7- Wang et al teaches that MSCs can be used as candidates for the treatment of GVHD. Therefore, it is a property of MSCs to be capable of treating immune disorders such as GVHD (Introduction, paragraph 01). Additionally, Wang et al teaches the IFN-gamma treated WJ-MSCs were more immunosuppressive than control cells and immune activation of WJ-MSCs would be beneficial for immunotherapy (Discussion, paragraph 03-4, paragraph 08, paragraph 11-12; Immunomodulatory capacity of WJ-MSCs after IFN- gamma expression on T cells proliferation, cytokines secretion, page 89). Lastly, as the method of Wang et al is the same as the claimed invention the structure of the MSCs produced by such a method will be the same (i.e. capable of treating GVHD).
While Wang et al teaches a method of sorting mesenchymal stem cells to treat an immune disorder by stimulating MSCs with IFN-gamma and measuring the expression of immunosuppressive markers, they fail to teach where the measured marker is TNF-Related Apoptosis-Inducing Ligand (TRAIL) (Claims 1 and 11). Additionally, Wang et al fails to teach wherein the concentration of IFN-gamma in step a of claim 1 is 1 to 100 IU/mL (Claim 10). 
	Regarding claims 1 and 10-11- Du et al teaches a method of priming MSCs with IFN-gamma and measuring the expression of TRAIL (Abstract). They teach that human MSCs were isolated from bone marrow, cultured, and stimulated with IFN-gamma prior to the isolation of RNA and protein to measure the expression of TRAIL (Page 1306, 2.1 Isolation, expansion, and differentiation of hMSCs; Page 1306, Real-time PCR; Page 1306-1307, Western Blotting). They teach that stimulation of human MSCs with IFN-gamma increased TRAIL expression in a dose and time dependent manner (Introduction, last paragraph; Fig. 2; Page 1311, IFN-γ induced membrane-bound TRAIL expression on hMSCs). 
	Neve et al teaches that TRAIL is a type II transmembrane protein of the TNF superfamily that serves as an extracellular signal that triggers programmed cell death in tumor cells, without affecting normal cells (Abstract; Introduction, paragraph 01). They teach that in addition to an anti-tumor role, TRAIL has also been implicated in regulating immune and autoimmune responses (Abstract). For example, TRAIL has been shown to decrease the presence of self-antigens in autoimmune diseases, such as rheumatoid arthritis, by exerting an apoptotic effect on activated T cells and synoviocytes, as well as exhibiting a local anti-inflammatory effect (Abstract; The role of TRAIL in rheumatoid arthritis, paragraph 01 and 03). Neve et al teaches that TRAIL-based gene transfer therapy in mouse models of rheumatoid arthritis provided evidence that the increased expression of TRAIL in primary synovial membrane fibroblasts (RASFs), dendritic cells (DCs), or systemic administration of recombinant TRAIL could reduce reduced disease severity (TRAIL as a potential therapeutic target for rheumatoid arthritis, paragraphs 01-04). However, despite the observed therapeutic effects, such strategies cannot be employed clinically TRAIL as a potential therapeutic target for rheumatoid arthritis, paragraph 05).	
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of sorting MSCs capable of treating an immune disorder taught by Wang et al to include measuring the expression of TRAIL. One of ordinary skill in the art would have been motivated to do so as Wang et al teaches that IFN-gamma stimulation increases the immunosuppressive capabilities of MSCs, Du et al teaches that TRAIL expression is increased following IFN-gamma stimulation of MSCs, and Neve et al teaches that TRAIL expression is associated with reduced disease severity in mouse models of rheumatoid arthritis (i.e. an immune disorder). Therefore, one of ordinary skill in the art would be motivated to use TRAIL as a marker to identify immunosuppressive MSCs for clinical use following IFN-gamma stimulation. One of ordinary skill would have a reasonable expectation of success as methods for measuring marker expression were known, as demonstrated by Wang et al, and TRAIL expression was shown to be one such marker whose expression was increased following MSC stimulation with IFN-gamma, as taught by Du et al. 
	Additionally, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of sorting MSCs taught by Wang et al by optimizing the concentration of IFN-gamma used for the stimulation of MSCs. One of ordinary skill in the art would have been motivated to do so as Wang et al teaches IFN-gamma pretreatment increased the expression of immunosuppressive mediators, and Du et al teaches that the expression of one such mediator, TRAIL, was increased in a dose dependent manner. As such, one of ordinary skill in the art would be motivated to optimize the concentration of IFN-gamma to promote the immunosuppressive capacity of MSCs. One of ordinary skill in the art would have a reasonable expectation of success as methods for the optimization of dosages were routine in the art prior to the effective filing date of the claimed invention.
.

 Claims 1, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20120027730 (2012). Delgado et al (hereinafter referred to as Delgado et al) in view of Du et al. Int J Biochem Cell Biol. 2012;44(8):1305-14 (hereinafter referred to as Du et al) and Neve et al. Clin Exp Med. 2014;14(2):115-20 (hereinafter referred to as Neve et al).
	Regarding claims 1 and 10-11- Delgado et al teaches the culture of MSCs in a medium containing 3ng/mL of IFN-gamma (i.e. 60 IU/mL) (Specification page 8, paragraph 0103-0108). The cell lysates were then collected and the expression of the immunosuppressive biomarker IDO measured (Specification page 8, paragraph 0103-0108). The expression of IDO was found to increase upon IFN-gamma stimulation (Fig. 4). Additionally, Delgado et al teaches that MSCs pre-treated with IFN-gamma suppressed graft-versus-host-disease (GVHD) more efficiently than untreated MSCs (Specification page 3, paragraph 031). Lastly, Delgado et al teaches that the increased immunosuppressive properties of activated MSCs can be useful in organ transplantation for the induction of tolerance or the mitigation of autoimmune disorders (Specification page 3, paragraph 032). As Delgado et al teaches that MSCs pre-treated with IFN-gamma increased IDO expression and were more effective for treating GVHD compared to untreated MSCs, the teachings of Delgado are considered to meet the limitation of determining the 
	Regarding claim 6- Delgado et al teaches that MSCs were isolated from human adipose tissue (i.e. fat), seeded on tissue culture plates, and cultured in medium containing 3ng/mL of IFN-gamma (i.e. 60 IU/mL) (Specification page 8, paragraph 0103-0108). 
The cell lysates were then collected and the expression of IDO measured by Western blot analysis (i.e. sorted) (Specification page 8, paragraph 0103-0108). Additionally, Delgado et al teaches that MSCs pre-treated with IFN-gamma suppressed GVHD more efficiently than MSCs which were not activated (Specification page 3, paragraph 031). Therefore, the IFN-gamma pretreated MSCs of Delgado et al are capable of treating an immune disorder. Also, as the method of stimulating MSCs taught by Delgado et al is the same as that instantly claimed, the MSCs produced by such a method will have the same properties (i.e. capable of treating an immune disorder).
	Regarding claim 7- Delgado et al teaches that MSCs pre-treated with IFN-gamma suppressed GVHD more efficiently than MSCs which were not activated (Specification page 3, paragraph 031). Additionally, Delgado et al teaches that the increased immunosuppressive properties of activated MSCs can be useful in organ transplantation for the induction of tolerance or the mitigation of autoimmune disorders (Specification page 3, paragraph 032). Therefore, the IFN-gamma pretreated MSCs of Delgado et al were capable of treating GVHD. Additionally, as the method of stimulating MSCs taught by Delgado et al is the same as that instantly claimed, the MSCs produced by such a method will have the same properties (i.e. capable of treating GVHD). 
	While Delgado et al teaches a method for sorting MSCs to treat an immune disorder by stimulating MSCs with IFN-gamma and measuring the expression of an immunosuppressive marker, they fail to teach where the measured marker is TNF-Related Apoptosis-Inducing Ligand (TRAIL) (Claims 1 and 11).
	Regarding claims 1 and 11- Du et al teaches a method of priming MSCs with IFN-gamma and measuring the expression of TRAIL (Abstract). They teach that human MSCs were isolated from bone marrow, cultured, and stimulated with IFN-gamma prior to the isolation of RNA and protein to measure the expression of TRAIL (Page 1306, 2.1 Isolation, expansion, and differentiation of hMSCs; Page 1306, Real-time PCR; Page 1306-1307, Western Blotting). They teach that stimulation of human MSCs with IFN-gamma increased TRAIL expression in a dose and time dependent manner (Introduction, last paragraph; Fig. 2; Page 1311, IFN-γ induced membrane-bound TRAIL expression on hMSCs). 
	Neve et al teaches that TRAIL is a type II transmembrane protein of the TNF superfamily that serves as an extracellular signal that triggers programmed cell death in tumor cells, without affecting normal cells (Abstract; Introduction, paragraph 01). They teach that in addition to an anti-tumor role, TRAIL has also been implicated in regulating immune and autoimmune responses (Abstract). For example, TRAIL has been shown to decrease the presence of self-antigens in autoimmune diseases, such as rheumatoid arthritis, by exerting an apoptotic effect on activated T cells and synoviocytes, as well as exhibiting a local anti-inflammatory effect (Abstract; The role of TRAIL in rheumatoid arthritis, paragraph 01 and 03). Neve et al teaches that TRAIL-based gene transfer therapy in mouse models of rheumatoid arthritis provided evidence that the increased expression of TRAIL in primary synovial membrane fibroblasts (RASFs), dendritic cells (DCs), or systemic administration of recombinant TRAIL could reduce reduced disease severity (TRAIL as a potential therapeutic target for rheumatoid arthritis, paragraphs 01-04). However, despite the observed therapeutic effects, such strategies cannot be employed clinically due to concerns about the high multiplicity of adenoviral infection (TRAIL as a potential therapeutic target for rheumatoid arthritis, paragraph 05).	
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of sorting MSCs capable of treating an immune disorder taught by Delgado et al to include measuring the expression of TRAIL. One of ordinary . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-7, and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments are directed to the newly amended claims and have been addressed in the modified rejection above.

Conclusion
Status of the claims
Claims 1, 6-7, and 10-11 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635